DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 6/1/21 has been entered.

Election/Restrictions
Applicant’s election without traverse of claims 1,4-6,8-10,14-15 and 27 in the reply filed on 5/24/21 is acknowledged.
Claim(s) 1 is/are allowable. The restriction requirement as set forth in the Office action mailed on 3/24/21 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/24/21 is withdrawn.  Claim(s) 2,7,11-13,16-26 is/are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

 
Allowable Subject Matter
Claim(s) 1-2,4-27 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is Shinji (US 20120113233, of record).

    PNG
    media_image1.png
    308
    581
    media_image1.png
    Greyscale

Regarding claim 1, Shinji teaches an optical system (Fig. 5, Tables 5-8) for stereoscopic vision, comprising:
a first optical system; and
a second optical system, wherein
the first optical system and the second optical system are identical optical systems (top and bottom),
(206R), and a rear unit having a positive refractive power, and
each of the two front units includes a first negative lens,
the first negative lens is a lens positioned nearest to an object, among lenses in the front unit,
each of the two stops move in a direction parallel to a plane including an optical axis of the first optical system and an optical axis of the second optical system,
both the stops move to be drawn away from a central axis or move to come closer to the central axis (as seen in Figs. 5(a)-(c)),
each of the two rear units includes a focusing lens,
the two focusing lenses move in a direction along the optical axis (as seen in Table 5, variable distances among lenses), and
the following conditional expression (2) are satisfied:
−20.0<FLFGn1/IH<−0.5  (1)
1.5<Ls/IH<7.5 (~23/3.87)  (2)
where,
FLFGn1 denotes a focal length of the first negative lens,
IH denotes the maximum image height,
Ls denotes a distance on an optical axis from a predetermined object-side surface up to the stop,
the predetermined object-side surface is an object-side surface of a lens positioned nearest to the object in the optical system for stereoscopic vision, and


However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for an optical system including “−20.0<FLFGn1/IH<−0.5  (1)”, along with the other claimed limitations of claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234